DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-31 and 34-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casparian et al. (US 2015/0061901) hereafter “Casparian”.
Regarding claim 22, Casparian discloses a mechanical computer keyboard (600), for use as an input device of a computer (¶ [0003]), comprising: a plurality of keys (300); an input/output (i/o) interface (111) for output of registration of pressing one or more of the plurality of keys; and an analog-to-digital converter (¶ [0005]); wherein each key comprises: a keycap (102) for operating the key by pushing-down the keycap; a key switch (100) comprising: a stem (103) for connecting with the keycap; a key registration unit (the lower structure of 100) for registration of a keystroke upon the operating of the 
Regarding claim 23, Casparian further discloses the key registration unit of the key switch further comprises a contact circuit (380) for connecting and interrupting an electrical circuit for registration of the keystroke; and the key switch further comprises a slider (the lower tip of 103) for displacement of an element of the contact circuit for connecting and interrupting the electrical circuit in response to the keystroke.
Regarding claim 24, Casparian further discloses a printed circuit board (380) for receiving each of the plurality of keys and comprising leads for electrically connecting the key registration unit of the plurality of keys with the i/o interface, and wherein the distance sensor unit comprises a first electrically conductive element disposed between the printed circuit board and the key switch or on the printed circuit board, and a second electrically conductive element comprised of the spring of the key switch (¶ [0043] and Fig. 3).
Regarding claim 25, Casparian further discloses the first electrically conductive element is integrated in the printed circuit board (¶ [0026-0027] and Fig. 3).
Regarding claim 26, Casparian further discloses the first electrically conductive element of the distance sensor unit comprises a coil (the coil of 106) for generating a variance in inductance in correspondence with compression of the spring of the key switch (¶ [0025] and [0037]).
Regarding claim 27, Casparian further discloses the first electrically conductive element of the distance sensor unit comprises an electrically conductive surface forming a first electrical conductor of a capacitor (¶ [0031]) and a second electrically conductive surface in the keyboard forming a second electrical conductor of the capacitor, wherein the spring of the key switch is disposed in between the first and the second electrical conductor for generating a variance in capacitance correspondence with compression of the spring of the key switch (¶ [0031]).
Regarding claim 28, Casparian further discloses a metal plate (610) for supporting the key switches, wherein the analog-to- digital converter comprises a shielding input terminal connected to the metal plate for receiving a background interference signal, and wherein the analog-to-digital converter increases the accuracy of the determined capacitance between the first and the second electrical conductor by subtraction by the shielding input (Fig. 6).
Regarding claim 29, Casparian further discloses the distance sensor unit drives metal contacts of the key registration unit to obtain a high voltage potential over the contacts of the key registration unit for measuring a first capacitance and to obtain a low voltage potential over the contacts for measuring a second capacitance, and wherein the analog-to-digital converter is configured to obtain the complex electrical impedance by subtracting the measured first and second capacitances (¶ [0032]). 
Regarding claim 30, Casparian further discloses the first electrically conductive element of the distance sensor unit and the analog-to- digital converter are disposed on a flexible printed circuit board disposed between the printed circuit board and at least one of the plurality of keys (Figures 3-6).
Regarding claim 31, Casparian further discloses the flexible printed circuit board comprises a plurality of first electrically conductive elements for the plurality of keys (¶ [0043]).
Regarding claim 34, Casparian further discloses the key switch is a linear, tactile and not-clicky or tactile and clicky key switch (¶ [Abstract]).
Regarding claim 35, Casparian further discloses the contact circuit is an electronic contact circuit and the slider is configured to displace an element of the electronic contact circuit to connect and interrupt the electronic circuit in response to the pushing-down and releasing of the keycap (¶ [0043]), or wherein the contact circuit comprises a light emitting element (350) and an optical detecting element (352), and wherein the slider comprises an element for blocking or allowing light between the light emitting element and the optical element, for connecting and interrupting the electrical circuit in response to the pushing-down and releasing of the keycap (¶ [0038]).
Regarding claim 36, Casparian further discloses the key registration unit comprises a light emitting element (350), an optical detecting element (352), and a lens unit, and wherein the slider displaces the lens unit for registration of the keystroke by the optical detecting element in correspondence with the keystroke (¶ [0038]).
Regarding claim 37, Casparian further discloses the analog-to-digital converters of the keys are configured for simultaneous parallel conversion of the complex electrical impendences to the digitalized keystroke travel distances of a selection of the key switches (¶ [0026-0029]).
Regarding claim 38, Casparian further discloses the selection is defined by a list of operated key switches, and wherein the operated key switches are determined by key registration units registering a keystroke of the key upon operation of the key (Figures 4-6).
Regarding claim 39, Casparian further discloses the mechanical computer keyboard comprising a printed circuit board for receiving each of a plurality of keys and comprising leads for electrically connecting a key registration unit of the plurality of keys with the i/o interface (¶ [0043]), and the distance sensor unit comprises a first electrically conductive element disposed on the printed circuit board and a second electrically conductive element comprised of the spring of the key switch (Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Casparian in view of Tanaka et al. (US 2013/0076542) hereafter “Tanaka”.
Regarding claim 32, Casparian discloses most of the claim limitations except for the flexible printed circuit board comprises a flexible insulating substrate having a first and second surface side comprising a first and second segment of the coil, respectively, and wherein the first and second segments comprise a flat spiral shaped coil, interconnected by a through via through the flexible printed circuit board.
Tanaka teaches a key switch in which the circuit board comprises a flexible insulating substrate (the base of 130) having a first and second surface side comprising a first and second segment of the coil (PT1), respectively, and wherein the first and second segments comprise a flat spiral shaped coil (Fig. 2), interconnected by a through via through the flexible printed circuit board (¶ [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Casparian’s device according to known methods to incorporate the teachings of Tanaka to employ a known structure in the assembly in order to obtain a precise value for the keystroke as taught by Tanaka (¶ [0018]). 
Regarding claim 33, Casparian discloses most of the claim limitations except for the flexible printed circuit board is a multi-layer flexible printed circuit board comprising a flexible insulating multi-layer substrate, each layer comprising a segment of the coil, and wherein each segment comprises a flat spiral shaped coil, interconnected by a through via through the layer of the flexible printed circuit board.
Tanaka teaches a key switch in which the circuit board comprises a flexible insulating multi-layer substrate (different layers of contacts and the substrate and the base of 130) having a first and second surface side comprising a first and second segment of the coil (PT1), respectively, and wherein the first and second segments comprise a flat spiral shaped coil (Fig. 2), interconnected by a through via through the layer of the flexible printed circuit board (¶ [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Casparian’s device according to known methods to incorporate the teachings of Tanaka to employ a known structure in the assembly in order to obtain a precise value for the keystroke as taught by Tanaka (¶ [0018]). 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833